Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a circuity for executing operations, wherein the operations obtain pieces of coded data that is included in a bitstream and generated by coding tiles. The closest prior art, Lainema et al. (USPAP       2016/0165,248), shows a similar system, in which, obtaining pieces of coded data included in a bitstream and generated by coding tiles, the tiles obtained by dividing a picture and decoding the pieces of coded data to generate image data of the tiles (Please note, paragraph 0324. As indicated when tiles have been used, the first coding unit to be decoded in the parse mode may be the first coding unit of the tile that immediately precedes, in decoding order, the top-left coding unit of the area that is decoded in the full decoding mode. The decoder may locate the start of the coded data for a tile, for example, from entry points indicated in the bitstream or otherwise). However, Lainema et al. fail to address: “for wherein in the obtaining of the pieces of coded data, tile boundary independence information is further obtained from the bitstream, the tile boundary independence information indicating whether each of boundaries between the tiles is one of a first boundary and a second boundary, and the decoding of the pieces of coded data includes: generating image data of a first tile, which is one of the tiles, by decoding a first code string included in first coded data with reference to decoding information of an already-decoded tile, which is another one of the tiles, when the tile boundary independence information indicates the first boundary, and by decoding the first code string without referring to the decoding information of the already-decoded tile when the tile boundary independence information indicates the second boundary, the first coded data being one of the pieces of coded data”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, May 10, 2021